DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the title
 	The title has been changed to PNEUMATIC TIRE WITH ELECTRICALLY CONDUCTIVE RUBBER WITHIN RIM CUSHION RUBBER.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reasons for allowance is the same as set forth in paragraph 9 of the Office action mailed March 25, 2022, with Japanese Patent Application 2014-201202 A disclosing a pneumatic tire similar to that disclosed in previously discussed WO 2015/003825 A1 (entire conductive path having electrical resistance value of at most 106 Ω•cm) and the following references disclosing pneumatic tires whose rubber innerliners are conductive but wherein there is still no reasonable expectation of success for selecting a 106 Ω•cm electrical resistance value in view of the previously discussed teaching in KR 2012-0090585 A that such innerliner layer rubber has unsatisfactory mechanical properties at that low of an electrical resistance value: Published PCT Application WO 2013/054865 A1 (equivalent to US Patent Application Publication 2014/0196822 A1); Published PCT Application WO 2016/056444 A1 (equivalent to US Patent Application Publication 2017/0305192 A1); and Japanese Patent Applications 2015-13633 A and 2015-107720 A.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					        /ADRIENNE C. JOHNSTONE/                                                                                            Primary Examiner, Art Unit 1749                                                                                                            July 14, 2022